      Case 1:19-cv-05523-SDG Document 24-3 Filed 02/27/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 BERKELEY VENTURES II, LLC

              Plaintiff,
                                                      Civil Action File No.
 V.                                                   1:19-cv-O.5323-ODE

 SIONIC MOBILE CORPORATION and
 RONALD D. HERMAN,

              Defendants.



                  DECLARATION OF RICHARD J. BAKER

      Pursuant to 28 U.S.C.   §   1746, the undersigned declares under penalty

of perjury that the foregoing is true and correct to the best of his knowledge:

                                         1.

      My name is Richard J. Baker. I am a partner at the law firm of Baker

Jenner LLLP, which is counsel for Defendant Sionic Mobile Corporation

(“Sionic”) in this action.

                                         2.

      I submit this Declaration in support of Sionic’s Reply Brief in Support

of Its Motion to Disqualifty Busch. Slipakoff, Mills & Slomka. LLC as

Counsel of Record for Plaintiff Berkeley Ventures II, LLC and Sionic’s Motion
     Case 1:19-cv-05523-SDG Document 24-3 Filed 02/27/20 Page 2 of 8




to Permit Sionic to File a Supplemental Reply Brief.

                                       3.

      After Sionic’s multiple requests to Berkeley for the identification of the

unnamed shareholder and director and production of unredacted documents,

on February 21, 2020, Berkeley identified Patrick Gahan as the previously

unidentified shareholder, director and Slipakoff client.

                                       4.

      A true and correct copy of the related email correspondence between

Simon Jenner and Richard Baker, on the one hand, and Bryan Busch, on the

hold hand, between February 14, 2020, through February 22, 2020, is

attached as Exhibit A.

      FURTHER AFFIANT SAYETH NAUGHT.

     Executed on this 27th day of February, 2020.




                                            Richard     aker




                                       2
Case 1:19-cv-05523-SDG Document 24-3 Filed 02/27/20 Page 3 of 8




                            EXHIBIT A
            Case 1:19-cv-05523-SDG Document 24-3 Filed 02/27/20 Page 4 of 8

                                               Thursday, February 27, 2020 at 2:05:28 PM Eastern Standard Time

 Subject:       Re: Berkeley Ventures II, LLC v. Sionic Mobile Corporation (N.D. Ga.)
 Date:          Saturday, February 22, 2020 at 1:03:48 PM Eastern Standard Time
 From:          Rick Baker
 To:            Bryan Busch, Simon Jenner
 CC:            Laura Mirmelli
 Attachments: image00l.png, image002.jpg

Bryan,

Thank you for confirming the third party to which Berkeley and Mr. Slipakoff refer is Patrick Gahan. Sionic
does not admit that any communication between Patrick Gahan and his attorney at the time, Mr. Slipakoff,
were communications by or with Sionic. Given that everything is redacted, we don’t know the bases for
Berkeley’s and Slipakoff’s contentions that they were anything but communications between Mr. Slipakoff
and his client, Mr. Gahan.

What has Berkeley and/or Mr. Slipakoff done since receiving Sionic’s motion to disqualify to seek consent
from Mr Gahan to provide Sionic unredacted documents? Our firm does not represent Mr. Gahan and
cannot provide his consent to Berkeley. One would expect Berkeley and Mr Slipakoff to have moved without
delay to obtain the consent you seek from Mr. Gahan, yet, it appears that you have not done so. Under the
circumstances, it seems we will need to seek the Court’s assistance in regard to the hidden materials.

Rick Baker
Bakerienner LLLP
210 Interstate North Parkway I Suite 100 lAtlanta, Georgia 30339
Direct: 404.400.5882 Main: 404.400.5955
rickbaker@bakerjenner.com I www.bakerienner.com


 43-BAKER JENNER


From: Bryan Busch <bb@bsms.law>
Date: Friday, February 21, 2020 at 4:43 PM
To: Rick Baker <rick.baker@bakerjenner.com>, Simon Jenner <simon.jennerbakerjennercom>
Cc: Laura Mirmelli <lm@bsms.law>
Subject: RE: Berkeley Ventures II, LLCv. Sionic Mobile Corporation (N.D. Ga.)

I do not believe that any of the text and email correspondence between Patrick and Mr. Slipakoff are
privileged as they were exchanged in an effort to get Mr Slipakoff to invest in Sionic and were arguably sent
by Patrick in his capacity as a board member of Sionic and not in any individual capacity. Sionic could
arguably give its consent on those exchanges as well, but we need consent from Patrick to release those
additional documents to you given the nature of the litigation to date. It is not our desire or intention to keep
these communications from you, but will not give your clients additional ammunition to claim at some later
point in time that attorney/client privileged docs were disclosed without their permission. We have the
necessary consent from Sionic but need consent from Patrick and all information can be immediately
released. Without that consent, we can let the Judge give us direction.




                                                                                                             Page 1 of 5
           Case 1:19-cv-05523-SDG Document 24-3 Filed 02/27/20 Page 5 of 8



           ‘                               than   b
                                           3350          Pa,kv,.in


  j1 I         BS            IS            Emad   bh-hn




From: Rick Baker <rick.baker@bakerjenner.com>
Sent: Monday, February 17, 2020 2:45 PM
To: Bryan Busch <bb@bsms.Iaw>; Simon Jenner <simonjenner@bakerjenner.com>
Cc: Laura Mirmelli <Im@bsms.law>
Subject: Re: Berkeley Ventures II, LLC v. Sionic Mobile Corporation (ND. Ga.)

Bryan,

This is to follow up on Simon’s communications with you in regard to Sionic’s request for unredacted copies of
Berkeley’s brief in opposition to Sionic’s motion to disqualify your firm and Mr. Slipakoff’s related declaration.
Berkeley argues Sionic solicited Slipakoff from October 19, 2015, to December 8,2015, but Berkeley redacted
most of the text and exhibits that supposedly evidence such solicitations by Sionic. Berkeley argues in its
motion to seal that the redacted material is all attorneyclient communications. While we appreciate the
general concern about not publishing privileged communications in the court docket, Berkeley has not
identified any basis whatsoever for Berkeley’s refusal to provide Sionic, the supposed client at issue,
unredacted copies of the brief and declaration containing what Berkeley argues are communications between
Sionic and Slipakoff. To be clear, we are authorized by Sionic to make this request on its behalf.

I understand you stated to Simon on Friday that Berkeley requires the written permission of a third party you
refused to identify before it will provide Sionic the requested unredacted documents. Thus, Berkeley’s stated
position is that some of the redacted communications do not actually involve Sionic, but rather an unnamed
third party. Therefore, if any portion of the redactions in the brief or declaration is not a communication
between Sionic and Slipakoff, such that Berkeley is relying on privileged communications between Slipakoff
and some other client of Slipakoff in its opposition to Sionic’s motion, please identify each such redaction. In
addition, please provide us copies of the brief and declaration with all communications between Sionic and
Slipakoff without redaction. Please provide both to my attention for receipt in our office no later than the
end of business February 18, 2020.

Regards,

Rick Baker
Baker jenner LLLP
210 Interstate North Parkway Suite 100 lAtlanta, Georgia 30339
Direct: 404.400.5822 Main: 404.400.5955




 * BAKER JENNER
This email is intended only for the use of the party to which it is addressed and may contain information that
is privileged, confidential, or protected by law. If you are not the intended recipient, or if this email was
inadvertently addressed to you, you are hereby notified that any dissemination, copying or distribution of this


                                                                                                             Page 2 of 5
          Case 1:19-cv-05523-SDG Document 24-3 Filed 02/27/20 Page 6 of 8



email or its contents is strictly prohibited. If you have received this message in error, please notify us
immediately by replying to the email message and deleting it from your computer.




From: Bryan Busch <bbsms.law>
Date: Friday, February 14, 2020 at 8:12 PM
To: Simon Jenner <simon.jenner@bakerjenner.com>
Cc: Rick Baker <rickhaker@bakerjennerccrn>, Laura Mirmelli <kn!?hs-s_law>
Subject: Re: Berkeley Ventures II, LLC v. Sionic Mobile Corporation (N.D. Ga.)

Your representations about our call are inaccurate and self serving. There is nothing unique or
concerning about your litigation tactics. Review of the unredacted docs is very simple and the only
reason you would refuse to give your clients’ consent is to try and gain some perceived advantage.
Keep playing that game if you want but it does nothing to further your clients’ case. This is Valentine’s
Day, try and enjoy your evening.

Bryan E. Busch
Busch Slipakoff Mills Slomka PC




      On Feb 14, 2020, at 7:38 PM, Simon Jenner <simon.jenner@bakerjenner.com> wrote:

      Bryan,

      I appreciated you returning my call a short time ago. I must, however, confess concern
      as to how quickly that call degenerated. I’ve now had a moment to reflect, and in light of
      that I have a few things that I believe it important to communicate:

      First, I cannot agree with your position that you will not share with us unredacted
      versions of what you filed in opposition to Sionic Mobile’s Motion to Disqualify. We have
      a right to review and understand your and your client’s arguments, testimony and
      evidence in full. And that means that we have a right to review what you submitted as
      complete and unredacted documents. To that extent, I note your belief stated during our
      call that it that nothing redacted is in fact privileged. That being the case, I believe your
      refusal to provide us as counsel to Sionic Mobile with complete and unredacted
      documents cannot be sustained as being either reasonable or in good faith.

      Second, your effort to premise your provision of unredacted documents on us first
      securing releases, permissions, and authorizations from our client and others is
      improper. We have a right to know—and must know—as opposing counsel what
      arguments and evidence you are advancing in opposition to Sionic Mobile’s Motion and
      underlying interests. We also have a right to know the testimony and documents
      purportedly generated in regard to the attorney-client relationship between Sionic
      Mobile and Adam Slipakoff. Indeed, the fact that you felt the need to file subject to
      redaction and that you have argued potential privilege touches upon the very conflict
      and confidentiality issues raised in Sionic Mobile’s Motion. Certainly, it is incongruous
      for you to use the attorney-client relationship between Sionic Mobile and Mr. Slipakoff
      to now deny Sionic Mobile access to the very things generated and communicated in


                                                                                                             Page 3 of 5
    Case 1:19-cv-05523-SDG Document 24-3 Filed 02/27/20 Page 7 of 8



consequence of that relationship—not least when the decision to withhold has actual
effect of harming Sionic Mobile in this case.

Third, I cannot agree with the outcome proposed by your pending Motion to File Under
Seal, which would result in only you and the Court having complete and unredacted
documents, and us with only truncated rump-versions. It would be odd to say the least
that only you and the Court would understand fully what you are arguing and submitting
against Sionic’s Motion. The use of star chambers and secret evidence is not how civil
litigation is supposed to proceed.

Last, I must express some alarm at your assertion that you’re “going to hang [our]
fucking clients by their flicking nuts, that’s how we’re going to do this fucking litigation.”
Simply stated, that and other comments that you advanced against Sionic Mobile and us
are not helpful, and will not serve the best interests of our respective clients as this
litigation proceeds. We have been and will continue to be civil. We ask that you please do
the same.

I understand that this matter poses some difficult questions for you and your firm. I
would, however, request that we maintain the professional discourse expected of us.

Best regards,

Simon

From: Simon Jenner <simon.jenner@bakerjenner.com>
Date: Friday, February 14, 2020 at 5:33 PM
To: ‘bb@bsms.bw” <Ni@bsms.law>
Cc: Rick Baker <hckhaker@bakerjenner.com>, “m@bsms.law” <lm@bsms.law>
Subject: Berkeley Ventures II, LLC v. Sionic Mobile Corporation (N.D. Ga.)

Bryan,

I spoke with Rijad Sabanovic, my paralegal, regarding your concerns on sharing with us
a complete and unredacted version of the Motion to Disqualify and supporting
Declaration with exhibits from Adam Slipakoff, which I understand to be a purported
and tardy concern for privileged-protected materials, presumably concerning Patrick
Gahan.

Simply stated, I don’t understand how Berkeley can file arguments and materials with
the Court in response to Sionic Mobile’s Motion and yet deny us the ability to
understand and respond to them. Further, to the extent anything you argue concerns the
relationship between Sionic Mobile and Mr. Slipakoff, and you’re using it to defend
against disqualification as to Sionic, we are entitled to see it in full and unredacted form.
Needless to say, given the unredacted allegations and communications included in the
Complaint, the arguments around denying us full and unredacted copies of the
Memorandum and Declaration seem highly inappropriate.

I’m calling in a minute so we can discuss.

Thanks much,

Simon


                                                                                                 Page 4 of S
   Case 1:19-cv-05523-SDG Document 24-3 Filed 02/27/20 Page 8 of 8




Simon Jenner
Baker Jenner LLLP
210 Interstate North Parkway SE Suite 100 Atlanta. Georgia 30339
Direct: 404400.2272 I Main: 404.400.5955
smonenncri;hakerenncr.com I www.bakcrjemcrcom

    Please note that as of October 28,2019, our address has changed”



<imageOOl.png>

This email is intended only for the use of the party to which it is addressed and may
contain information that is privileged, confidential, or protected by law. lfyou are not the
intended recipient, or if this email was inadvertently addressed to you, you are hereby
notified that any dissemination, copying or distribution of this email or its contents is
strictly prohibited. If you have received this message in error, please notil us immediately
by replying to the email message and deleting it from your computer.




                                                                                               Page 5 of 5
